Citation Nr: 0400230	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code.  



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The veteran had active service during the Vietnam era.  
38 C.F.R. § 3.2 (2003).  The appellant is his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  In a rating decision dated April 29, 2002, the RO found 
the veteran to be totally and permanently disabled, effective 
from April 24, 2001, thereby establishing the appellant's 
eligibility for Chapter 35 benefits.

2.  The appellant turned 26 years of age in October 2000, 
prior to the effective date of the finding of a permanent and 
total service-connected disability for the veteran.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 3.159, 21.3021, 21.3030, 21.3040 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant originally submitted a claim for entitlement to 
educational assistance benefits under Chapter 35 in April 
2001.  His claim was denied in June 2001.  The appellant was 
advised that, to be eligible for the benefit, he must be the 
child of a veteran who has a total service-connected 
disability that is permanent in nature.  The appellant was 
further advised that he had not established his status as the 
child of a veteran who had a total service-connected 
disability that was permanent in nature.  

Associated with the education file is a form entitled Chapter 
35 Eligibility Information Exchange dated in June 2001.  The 
form noted that the appellant was the child of the veteran 
but that basic eligibility for Chapter 35 benefits had not 
been established because a rating decision from September 
1999 indicated that the veteran had a future examination 
scheduled.  It was also noted that the veteran had a pending 
claim for an increased rating for post-traumatic stress 
disorder (PTSD).  The veteran's period of service was noted 
to be during the Vietnam era.

The RO wrote to the appellant in July 2001.  The appellant 
was again informed that his claim was denied because the 
veteran had not died of a service-connected disability, had 
not died while a service-connected disability was rated total 
and permanent in nature, or had a total service-connected 
disability that was permanent in nature.

The appellant submitted a new claim for Chapter 35 
educational assistance benefits in May 2002.  The appellant 
also included a copy of his birth certificate that showed a 
birth date in October 1974.

Associated with the education file was another chapter 35 
Eligibility Information Exchange form dated in May 2002.  The 
form indicated that basic eligibility for Chapter 35 benefits 
had been established because the veteran was then found to 
have a permanent and total disability.  The form further 
indicated that the date of the initial rating decision was 
April 23, 2002, the notification of the rating having been 
made on April 29, 2002.  The effective date of the 
determination that the veteran was permanently and totally 
disabled was listed as April 24, 2001.

The appellant's claim was denied in June 2002.  The decision 
noted that the veteran had become permanently and totally 
disabled as of April 24, 2001.  The decision further noted 
that the effective date of the permanent and total disability 
rating must occur before a child reaches the age of 26.  (In 
this case, the appellant's 26th birthday occurred in October 
2000.)  As this predated the date of the grant of the 
permanent and total disability rating, the appellant's claim 
was denied.

The appellant submitted his notice of disagreement in June 
2002.  He provided an explanation of why he needed the 
benefits and other circumstances in his life.  In regard to 
his eligibility, the appellant noted that he had missed the 
age deadline by six months and asked that this be 
reconsidered because of the short time involved.  He said 
that his father had recently been granted the permanent and 
total disability rating but that his deterioration was 
gradual.  He said that discussions with the veterans' service 
officer who reviewed the veteran's records showed that his 
father should have been awarded a permanent and total 
disability rating as early as 1994.  He said that VA had 
granted his father unemployability effective from May 1999 
when the veteran was medically retired from his job.  He said 
that his father thought he had to wait at least a year before 
applying for a permanent and total disability rating.

The appellant was provided a statement of the case in 
November 2002.  He was provided the regulatory provisions 
applicable to his claim.  He was again informed that he had 
reached his 26th birthday prior to the veteran having a 
permanent and total disability rating.  Therefore, 
entitlement to Chapter 35 educational assistance benefits was 
not allowed.

The appellant's substantive appeal was received in December 
2002.  He indicated that he was appealing the age cutoff for 
eligibility to Chapter 35 benefits and the fact that his 
father should have been rated at 100 percent and permanently 
and totally disabled prior to the date he was awarded such 
benefits.

II.  Analysis

Basic eligibility for Chapter 35 benefits is established in 
one of multiple ways, including being a child of a veteran 
who has a permanent and total disability evaluation.  38 
U.S.C.A. § 3501(a)(1)(A)(ii) (West 2002); 38 C.F.R. 
§ 21.3021(a)(1)(i) (2003).  The appellant's eligibility for 
Chapter 35 benefits in this case derives from his status as 
the son of a permanently and totally disabled veteran.  The 
appellant became eligible for such benefits in April 2001, 
when the RO found that the veteran was totally and 
permanently disabled as a result of a service-connected 
disability.

Even though initial eligibility is established for such 
benefits; there is an age limitation that applies.  
Regulations specifically provide that no person who has 
reached his or her 26th birthday on or before the effective 
date of a finding of a permanent total service-connected 
disability is entitled to Chapter 35 benefits.  38 C.F.R. 
§ 21.3040(c) (2003).  In this case, the appellant's birth 
certificate establishes the appellant's birth date in October 
1974.  Clearly, the appellant turned 26 years of age in 
October 2000, prior to the effective date of the finding of a 
permanent and total service-connected disability.  
Accordingly, he was not entitled to such benefits.

The appellant does not dispute that he had turned 26 prior to 
the rating decision that established his eligibility.  He 
contends that he should be afforded the benefits because his 
birthday was approximately six months before the rating 
decision.  The Board is unaware of any provision of law or 
regulation that would allow for such a waiver simply based on 
the circumstances of the date of the birthday and the date of 
the rating decision.

The appellant also contends that his father's permanent and 
total disability rating should have been made at an earlier 
date.  The Board is not in a position to address this 
contention other than to follow the rating decisions of 
record at the time the appellant's claim was adjudicated at 
the RO and as they are at the time of appellate review.  

In summary, the evidence of record demonstrates that the 
appellant met the initial eligibility criteria for possible 
entitlement to Chapter 35 educational assistance benefits 
when his father received a permanent and total disability 
rating for a service-connected disability.  However, the 
evidence of record also demonstrates that the appellant did 
not meet the age limitation requirement because he was more 
than 26 years old at the time that the veteran was found to 
be permanently and totally disabled.  

Based on these findings, the Board concludes that the 
criteria for entitlement to educational assistance benefits 
under Chapter 35, Title 38, United States Code, have not been 
met. 

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  In cases such as this, where the 
disposition is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1999) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit going to 
the appellant).  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  The appeal is without 
legal merit and further development or analysis under the 
VCAA would not be productive.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001); see also Sabonis, supra.  


ORDER

Entitlement to educational assistance benefits under 38 
U.S.C.A. Chapter 35 is not warranted, the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



